DETAILED ACTION
1.	Claims 1-20 are currently pending. The effective filing date of the present application is 5/4/2020. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites the limitation “a universal code” in line 2. It is unclear whether Applicant is referring to the “universal code” of claim 1, line 4 or if Applicant is introducing a new term. Appropriate clarification is needed.
	
Claim Rejections -35 USC §101
5.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1
Claims 1-15 are directed toward a process (method). Claims 16-20 are directed to a system (machine). Thus, all claims fall within one of the four statutory categories as required by Step 1.


Regarding Step 2A [prong 1]
Claims 1-20 are directed toward the judicial exception of an abstract idea. Independent claim 16 recites essentially the same abstract features as claim 1, thus are abstract for the same reasons as claim 1.
Regarding independent claim 1, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
Claim 1. A computerized method of creating a customer formatted billing entry in a computerized billing system, comprising:
receiving billing information including an activity description;
associating a universal code with the billing information based on the activity description;
applying a customer code to the billing information based on the universal code; and
substituting a revised activity description for the activity description, the revised activity description corresponding to the customer code to produce the customer formatted billing entry.
The Applicant's Specification titled "Automated Billing Verification System" emphasizes the business need for data analysis, " Many businesses produce detailed bills to customers. These detailed bills may have specific billing entries that include activity descriptions. Often, if the customer receives a bill with billing entries or activity descriptions that the customer's bill intake system does not recognize, the bill is rejected by that customer. Such bills may be bounced back to the originating business, causing the finance department at that originating business to spend time reworking the bill so that the formatting and language aligns with the customer's billing system. This may cause a significant amount of rework for finance departments, and a delay in bills being paid." (Spec. [0106]) and further emphasize the business problem for " Many various types of businesses produce bills for services rendered or goods sold to various customers throughout the course of their work. In general, the business will record time spent on a given project for a customer, so that the business may later produce a detailed bill for that customer, including information on the tasks performed, the persons performing those tasks, and the hourly rate at which the customer will be charged." (Spec. [0102]). Thus, data analytics to the Specification is a business concept being addressed by the claimed invention.
As the bolded claim limitations above demonstrate, independent claims 1 and 16 are directed to the abstract idea of receiving billing information, associating a universal code with the billing information, applying a customer code and substituting a revised activity description to produce the customer formatted billing entry, which is considered certain methods of organizing human activity because the bolded claim limitations pertain to commercial or legal interaction. See MPEP §2106.04(a)(2)(II).
Applicant's claims as recited above provide a business solution of reformatting unstructured data into structured data for billing. Applicant's claimed invention pertains to commercial/legal interactions because the limitations recite receiving billing information, associating a universal code with the billing information, applying a customer code and substituting a revised activity description to produce the customer formatted billing entry, which pertain to "advertising, marketing or sales activities or behaviors and business relations" expressly categorized under commercial/legal interactions. See MPEP §2106.04(a)(2)(II).
Dependent claims 2-15, and 17-20-20 further reiterate the same abstract ideas with further embellishments, such as claim 2 wherein the activity description comprises free text; claim 3 wherein receiving billing information comprises receiving data from a billing entry utility; claim 4. analyzing the billing information by detecting and categorizing key words or phrases in the activity description for association with the universal code; claim 5 applying one or more rules to the billing information, each of the one or more rules indicating a universal code to associate with the billing information; claim 6 applying one or more customer rules to the billing information, each of the one or more customer rules associated with one or more customer codes; claim 7 one or more fields containing additional information; claim 8 wherein the additional information comprises at least one of a customer name, a matter number, one or more associated entry codes, or a timekeeper name; claim 9 standardizing text in the one or more fields of the billing information based on at least one of the universal code or the customer code; claim 10 wherein the additional information further comprises a number of hours worked and a timekeeper rate; claim 11 calculating a billing amount based on the number of hours works and the timekeeper rate, and including the billing amount in the customer formatted billing entry; claim 12 the additional information including information specifying at least a portion of a history of activities associated with the billing information; claim 13 formatting the billing entry by altering an appearance of the customer formatted billing entry according to a customer rule associated with the customer code; claim 14 associating the universal code comprises applying one or more rules to the billing information, each of the one or more rules indicating the universal code to associate with the billing information; claim 15 generating a machine readable invoice containing machine readable data specifying the customer code and the customer formatted billing entry; claim 17 wherein the billing entry utility comprises at least one of a docketing program, a billing program, or a timekeeping program; claim 18 wherein the billing entry utility comprises a user interface for receiving one or more uncoded billing entries; claim 19 wherein the billing entry transfer engine and the billing entry coding engine are integrated with each other; and claim 20 wherein the billing entry transfer engine comprises one or more rules associating the uncoded billing entry with the universal code, which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1 and 16.


Regarding Step 2A [prong 2]
Claims 1-20 fail to integrate the abstract idea into a practical application. Independent claim 1 (similarly claim 16) include the following additional elements which do not amount to a practical application:
Claim 1. A computerized method of creating a customer formatted billing entry in a computerized billing system, comprising:
receiving billing information including an activity description;
associating a universal code with the billing information based on the activity description;
applying a customer code to the billing information based on the universal code; and
substituting a revised activity description for the activity description, the revised activity description corresponding to the customer code to produce the customer formatted billing entry.
The bolded limitations recited above in independent claim 1 (Similarly claims 8 and 15 also including a processor and memory.) pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of an processor and memory which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.04(d)(1) and §2106.05 (a-c & e-h), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, "A software module may reside in random access memory (RAM), flash memory, ROM, EPROM, EEPROM, registers, hard disk, a removable disk, a CD-ROM, or any other form of storage medium known in the art. An exemplary storage medium is coupled to the processor such the processor may read information from, and write information to, the storage medium. In the alternative, the storage medium may be integral to the processor. In other words, the processor and the storage medium may reside in an integrated circuit or be implemented as discrete components." (Spec. [0187]). Nothing in the Specification describes the specific operations recited in claim 1 (Similarly claim 16) as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible."). Simply put, the claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of data analytics. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.05(a & e).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to steps for receiving billing information, associating a universal code with the billing information, applying a customer code and substituting a revised activity description to produce the customer formatted billing entry and the additional computer elements a tool to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04 and §21062106.05(f-h). Alternatively, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.04 and §2106.05(g). Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04(d)(1) and §2106§2106.05 (a & e).
Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept identified above is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible. Alternatively, the Office has long considered data gathering and data processing as well as data output recruitment information on a social network to be insignificant extra-solution activity, and these additional elements used to gather and output recruitment information on a social network are insignificant extra-solution limitations that do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(g). Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); similarly, the current invention billing for collection, analysis and producing formatted billing entry on a computer. When considered in combination, the claims do not amount to improvements of the functioning of a computer, or to any technology or technical field. Applicant's limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.
Dependent claims 2-15, and 17-20 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims 1 and 16 respectively, for example, claim 2 wherein the activity description comprises free text; claim 3 wherein receiving billing information comprises receiving data from a billing entry utility; claim 4. analyzing the billing information by detecting and categorizing key words or phrases in the activity description for association with the universal code; claim 5 applying one or more rules to the billing information, each of the one or more rules indicating a universal code to associate with the billing information; claim 6 applying one or more customer rules to the billing information, each of the one or more customer rules associated with one or more customer codes; claim 7 one or more fields containing additional information; claim 8 wherein the additional information comprises at least one of a customer name, a matter number, one or more associated entry codes, or a timekeeper name; claim 9 standardizing text in the one or more fields of the billing information based on at least one of the universal code or the customer code; claim 10 wherein the additional information further comprises a number of hours worked and a timekeeper rate; claim 11 calculating a billing amount based on the number of hours works and the timekeeper rate, and including the billing amount in the customer formatted billing entry; claim 12 the additional information including information specifying at least a portion of a history of activities associated with the billing information; claim 13 formatting the billing entry by altering an appearance of the customer formatted billing entry according to a customer rule associated with the customer code; claim 14 associating the universal code comprises applying one or more rules to the billing information, each of the one or more rules indicating the universal code to associate with the billing information; claim 15 generating a machine readable invoice containing machine readable data specifying the customer code and the customer formatted billing entry; claim 17 wherein the billing entry utility comprises at least one of a docketing program, a billing program, or a timekeeping program; claim 18 wherein the billing entry utility comprises a user interface for receiving one or more uncoded billing entries; claim 19 wherein the billing entry transfer engine and the billing entry coding engine are integrated with each other; and claim 20 wherein the billing entry transfer engine comprises one or more rules associating the uncoded billing entry with the universal code, but these features only serve to further limit the abstract idea of independent claims 1 and 16, furthermore, merely using/applying in a computer environment such as merely using the computer as a tool to apply instructions of the abstract idea do nothing more than provide insignificant extra-solution activity since they amount to data gathering, analysis and outputting. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.
Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B
Claims 1-20 do not amount to significantly more than the abstract idea. Independent claims 1 (similarly claim 16) include the following limitations that are not sufficient to amount to significantly more than the abstract idea:
Claim 1. A computerized method of creating a customer formatted billing entry in a computerized billing system, comprising:
receiving billing information including an activity description;
associating a universal code with the billing information based on the activity description;
applying a customer code to the billing information based on the universal code; and
substituting a revised activity description for the activity description, the revised activity description corresponding to the customer code to produce the customer formatted billing entry.
The bolded limitations recited above in independent claim 1 (Similarly claim 16 also including a processor and memory.) do not include any additional elements that are sufficient to amount to "significantly more" than the judicial exception because the additional elements refer to an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of processor and memory. These additional elements do not amount to "significantly more" than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). Furthermore, claims 1 and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a processor and a memory are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a processor see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; for memory see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. Additionally, see for processor and memory, see MPEP §21106.05(f) discussing amounting to mere instructions to apply the abstract idea on a generic computer. Therefore, the additional elements in separately or in combination do not add significantly more.
Dependent claims 2-7, 9-14, 16, and 19-20 merely recite further additional embellishments of the abstract idea of independent claims 1 and 16 respectively, for example: claim 2 wherein the activity description comprises free text; claim 3 wherein receiving billing information comprises receiving data from a billing entry utility; claim 4. analyzing the billing information by detecting and categorizing key words or phrases in the activity description for association with the universal code; claim 5 applying one or more rules to the billing information, each of the one or more rules indicating a universal code to associate with the billing information; claim 6 applying one or more customer rules to the billing information, each of the one or more customer rules associated with one or more customer codes; claim 7 one or more fields containing additional information; claim 8 wherein the additional information comprises at least one of a customer name, a matter number, one or more associated entry codes, or a timekeeper name; claim 9 standardizing text in the one or more fields of the billing information based on at least one of the universal code or the customer code; claim 10 wherein the additional information further comprises a number of hours worked and a timekeeper rate; claim 11 calculating a billing amount based on the number of hours works and the timekeeper rate, and including the billing amount in the customer formatted billing entry; claim 12 the additional information including information specifying at least a portion of a history of activities associated with the billing information; claim 13 formatting the billing entry by altering an appearance of the customer formatted billing entry according to a customer rule associated with the customer code; claim 14 associating the universal code comprises applying one or more rules to the billing information, each of the one or more rules indicating the universal code to associate with the billing information; claim 15 generating a machine readable invoice containing machine readable data specifying the customer code and the customer formatted billing entry; claim 17 wherein the billing entry utility comprises at least one of a docketing program, a billing program, or a timekeeping program; claim 18 wherein the billing entry utility comprises a user interface for receiving one or more uncoded billing entries; claim 19 wherein the billing entry transfer engine and the billing entry coding engine are integrated with each other; and claim 20 wherein the billing entry transfer engine comprises one or more rules associating the uncoded billing entry with the universal code. The dependent claims lack additional elements. 
Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer as a tool and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1 and 16since they fail to impose any meaningful limits on practicing the abstract idea. Accordingly, all of the dependent claims also fail to amount to "significantly more" than an abstract idea.
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 1-20 are directed to non-statutory subject matter under 35 U.S.C. § 101.

	

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-9, 12-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatenable by U.S. Pat. Pub. No. 2005/0137910 to Rao et al. (“Rao”) in view of U.S. Pat. Pub. No. 2006/0233334 to Bingaman et al. (“Bingaman”).

9.	With regards to claim 1 (similarly claim 16), Rao disclosed the limitations of, 
receiving billing information including an activity description (See Fig. 6 and [0009] discussing receiving structured and unstructured data source from medical records including patient information.);
associating a universal code with the billing information based on the activity description (See Fig. 6 and [0009] discussing automatically extracting billing information based on the analyzing of the billing information and the billing information including codes for diagnosis or procedure.);
and
substituting a revised activity description for the activity description, the revised activity description corresponding to the customer (See Fig. 6, [0044] discussing the system automatically correcting and updating of patient medical records in a medical database using billing information that is extracted from the medical records e.g. deleting incorrect codes or adding missed codes and [0024] discussing the automatic generation of automatic claims based on the updated coding. See also [0030] discussing adding codes based on the comparison with an insurance database.).
Rao is silent on the limitations of,
applying a customer code to the billing information based on the universal code; 
the customer code to produce the customer formatted billing entry
However, Bingaman teaches at [0062]-[0063] and [0112] that it would have been obvious to one of ordinary skill in the billing art to include applying a customer code to the billing information based on the universal code (See [0062]-[0063] discussing the attaching of a client codes, matter codes, biller codes, etc. using the customer’s coding to translate using the client billing specifications.), to a bill and the customer code to produce the customer formatted billing entry (See [0112] discussing client billing specifications dictating the format and fields of the bill.). 
Therefore, it would have been obvious for one of ordinary skill in the billing art before the effective filing date of the claimed invention to have modified the teachings of Rao to include applying a customer code to the billing information based on the universal code and the customer code to produce the customer formatted billing entry, as disclosed by Bingaman. One of ordinary skill in the art would have been motivated to make this modification in order to divide charges over a plurality of projects, project codes, tasks, etc (Bingaman [0062]) and to compatible with the client’s system (Bingaman [0112]).  
	
10.	With regards to claim 2, Rao disclosed the limitations of, 
wherein the activity description comprises free text (See Fig. 6 and [0009] discussing receiving structured and unstructured data source from medical records including patient information.).
 
11.	With regards to claim 3, Rao disclosed the limitations of, 
wherein receiving billing information comprises receiving data from a billing entry utility (See Fig. 6 and [0009] discussing receiving structured and unstructured data source from medical records including patient information. The examiner is interpreting the medical records system as a billing entry utility in light of the definition Spec. [0125].). 


12.	With regards to claim 4, Rao disclosed the limitations of, 
analyzing the billing information by detecting and categorizing key words or phrases in the activity description for association with the universal code (See [0037] discussing the use of “domain-specific conditions”, which include descriptions of a clinical criterion that the engine uses to extract/identify/analyze patient information and [004`] discussing using domain-specific conditions to map to the relevant Code. The examiner is interpreting domain specific conditions as keywords or phrases.). 

13.	With regards to claim 5, Rao disclosed the limitations of, 
applying one or more rules to the billing information, each of the one or more rules indicating a universal code to associate with the billing information (See [0004]-[0007] discussing a different rule systems that can be used to Code the billing information.). 

14.	With regards to claim 6, Rao is silent on the limitations of, 
applying one or more customer rules to the billing information, each of the one or more customer rules associated with one or more customer codes.
However, Bingaman teaches at [0112] that it would have been obvious to one of ordinary skill in the billing art to include applying one or more customer rules to the billing information, each of the one or more customer rules associated with one or more customer codes (See [0112] discussing client billing specifications dictating the format and fields of the bill.). 
Therefore, it would have been obvious for one of ordinary skill in the billing art before the effective filing date of the claimed invention to have modified the teachings of Rao to include applying one or more customer rules to the billing information, each of the one or more customer rules associated with one or more customer codes, as disclosed by Bingaman. One of ordinary skill in the art would have been motivated to make this modification in order to compatible with the client’s system (Bingaman [0112]).  


15.	With regards to claim 7, Rao is silent on the limitations of, 
wherein the billing information further comprises one or more fields containing additional information.
However, Bingaman teaches at [0096] that it would have been obvious to one of ordinary skill in the billing art to include the billing information further comprises one or more fields containing additional information (See [0096] discussing the user selecting a customer’s name to be included in the billing data.). 
Therefore, it would have been obvious for one of ordinary skill in the billing art before the effective filing date of the claimed invention to have modified the teachings of Rao to include the billing information further comprises one or more fields containing additional information, as disclosed by Bingaman. One of ordinary skill in the art would have been motivated to make this modification in order to create an ad hoc invoice (Bingaman [0096]).  

16.	With regards to claim 8, Rao is silent on the limitations of, 
wherein the additional information comprises at least one of a customer name, a matter number, one or more associated entry codes, or a timekeeper name.
However, Bingaman teaches at [0096] that it would have been obvious to one of ordinary skill in the billing art to include the additional information comprises at least one of a customer name, a matter number, one or more associated entry codes, or a timekeeper name (See [0096] discussing the user selecting a customer’s name to be included in the billing data.). 
Therefore, it would have been obvious for one of ordinary skill in the billing art before the effective filing date of the claimed invention to have modified the teachings of Rao to include the additional information comprises at least one of a customer name, a matter number, one or more associated entry codes, or a timekeeper name, as disclosed by Bingaman. One of ordinary skill in the art would have been motivated to make this modification in order to create an ad hoc invoice (Bingaman [0096]).  


17.	With regards to claim 9, Rao is silent on the limitations of, 
standardizing text in the one or more fields of the billing information based on at least one of the universal code or the customer code.
 However, Bingaman teaches at [0112] that it would have been obvious to one of ordinary skill in the billing art to include standardizing text in the one or more fields of the billing information based on at least one of the universal code or the customer code (See [0112] discussing client billing specifications dictating the format and fields of the bill.). 
Therefore, it would have been obvious for one of ordinary skill in the billing art before the effective filing date of the claimed invention to have modified the teachings of Rao to include standardizing text in the one or more fields of the billing information based on at least one of the universal code or the customer code, as disclosed by Bingaman. One of ordinary skill in the art would have been motivated to make this modification in order to compatible with the client’s system (Bingaman [0112]).  

18.	With regards to claim 12, Rao disclosed the limitations of, 
the additional information including information specifying at least a portion of a history of activities associated with the billing information.
However, Bingaman teaches at [0112] that it would have been obvious to one of ordinary skill in the billing art to include the additional information including information specifying at least a portion of a history of activities associated with the billing information (See [0112] discussing client billing specifications dictating the format and fields of the bill.). 
Therefore, it would have been obvious for one of ordinary skill in the billing art before the effective filing date of the claimed invention to have modified the teachings of Rao to include formatting the billing entry by altering an appearance of the customer formatted billing entry according to a customer rule associated with the customer code, as disclosed by Bingaman. One of ordinary skill in the art would have been motivated to make this modification in order to compatible with the client’s system (Bingaman [0112]).


19.	With regards to claim 13, Rao is silent on the limitations of, 
formatting the billing entry by altering an appearance of the customer formatted billing entry according to a customer rule associated with the customer code. 
However, Bingaman teaches at [0112] that it would have been obvious to one of ordinary skill in the billing art to include formatting the billing entry by altering an appearance of the customer formatted billing entry according to a customer rule associated with the customer code (See [0112] discussing client billing specifications dictating the format and fields of the bill.). 
Therefore, it would have been obvious for one of ordinary skill in the billing art before the effective filing date of the claimed invention to have modified the teachings of Rao to include formatting the billing entry by altering an appearance of the customer formatted billing entry according to a customer rule associated with the customer code, as disclosed by Bingaman. One of ordinary skill in the art would have been motivated to make this modification in order to compatible with the client’s system (Bingaman [0112]).  

20.	With regards to claim 14, Rao disclosed the limitations of, 
 associating the universal code comprises applying one or more rules to the billing information, each of the one or more rules indicating the universal code to associate with the billing information (See [0004]-[0007] discussing a different rule systems that can be used to Code the billing information for coding uncoded information.). 

21.	With regards to claim 17, Rao disclosed the limitations of, 
wherein the billing entry utility comprises at least one of a docketing program, a billing program, or a timekeeping program (See Fig. 6 and [0009] discussing receiving structured and unstructured data source from medical records including patient information to perform billing. The examiner is interpreting the system as a billing entry utility in light of the definition Spec. [0125].). 

22.	With regards to claim 18, Rao disclosed the limitations of, 
wherein the billing entry utility comprises a user interface for receiving one or more uncoded billing entries (See [0027] discussing user’s interface and [0044] discussing user verification of medical records.). 

23.	With regards to claim 19, Rao disclosed the limitations of, 
wherein the billing entry transfer engine and the billing entry coding engine are integrated with each other. 
Rao and Bingaman discloses the claimed invention except for integration of the billing entry transfer engine and the billing entry coding engine. It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine two software engines, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note that in the instant application, Spec. [0209], applicant has not disclosed any criticality for the claimed limitations.

24.	With regards to claim 20, Rao disclosed the limitations of, 
wherein the billing entry transfer engine comprises one or more rules associating the uncoded billing entry with the universal code (See [0004]-[0007] discussing a different rule systems that can be used to Code the billing information for coding uncoded information.).

25.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatenable by Rao and Bingaman in view of U.S. Pat. Pub. No. 2004/0019561 to Isturiz et al. (“Isturiz”).

26.	With regards to claim 10, Rao and Bingaman are silent the limitations of, 
wherein the additional information further comprises a number of hours worked and a timekeeper rate.
However, Isturiz teaches at [0067] that it would have been obvious to one of ordinary skill in the billing art to include the additional information further comprises a number of hours worked and a timekeeper rate (See [0067] discussing billing data field entries required including timekeeper billing rate and hours worked.). 
Therefore, it would have been obvious for one of ordinary skill in the billing art before the effective filing date of the claimed invention to have modified the teachings of Rao and Bingaman to include the additional information further comprises a number of hours worked and a timekeeper rate, as disclosed by Isturiz. One of ordinary skill in the art would have been motivated to make this modification in order to have all potential data required to generate a client invoice (Isturiz [0044]).  
	
27.	With regards to claim 11, Rao and Bingaman are silent the limitations of,
calculating a billing amount based on the number of hours works and the timekeeper rate, and including the billing amount in the customer formatted billing entry.
However, Isturiz teaches at [0067] and [0070] that it would have been obvious to one of ordinary skill in the billing art to include calculating a billing amount based on the number of hours works and the timekeeper rate, and including the billing amount in the customer formatted billing entry (See [0067] discussing billing data field entries required including timekeeper billing rate, hours worked, and total figure to generate an invoice and [0070] discussing the reprocessing the billing data entries to create an invoice. Examiner is interpreting reprocessing as calculating.). 
Therefore, it would have been obvious for one of ordinary skill in the billing art before the effective filing date of the claimed invention to have modified the teachings of Rao and Bingaman to include calculating a billing amount based on the number of hours works and the timekeeper rate, and including the billing amount in the customer formatted billing entry, as disclosed by Isturiz. One of ordinary skill in the art would have been motivated to make this modification in order to have all potential data required to generate a client invoice (Isturiz [0044]).  
	


28.	Claims 15 is rejected under 35 U.S.C. 103 as being unpatenable by Rao and Bingaman in view of U.S. Pat. Pub. No. 2003/0023553 to Applewhite et al. (“Applewhite”).

29.	With regards to claim 15, Rao disclosed the limitations of, 
specifying the customer code and the customer formatted billing entry
However, Bingaman teaches at [0112] that it would have been obvious to one of ordinary skill in the billing art to include specifying the customer code and the customer formatted billing entry (See [0062]-[0063] discussing the attaching of a client codes, matter codes, biller codes, etc. using the customer’s coding to translate using the client billing specifications and [0112] discussing client billing specifications dictating the format and fields of the bill.). 
Therefore, it would have been obvious for one of ordinary skill in the billing art before the effective filing date of the claimed invention to have modified the teachings of Rao to include formatting the billing entry by altering an appearance of the customer formatted billing entry according to a customer rule associated with the customer code, as disclosed by Bingaman. One of ordinary skill in the art would have been motivated to make this modification in order to compatible with the client’s system (Bingaman [0112]).
 generating a machine readable invoice containing machine readable data 
However, Applewhite teaches at [Abstract] that it would have been obvious to one of ordinary skill in the billing art to include the ability to generate a machine readable invoice (See [Abstract] discussing generating a machine-readable invoice including identifiers). 
Therefore, it would have been obvious for one of ordinary skill in the billing art before the effective filing date of the claimed invention to have modified the teachings of Rao and Bingaman to include the ability to generate a machine readable invoice, as disclosed by Applewhite. One of ordinary skill in the art would have been motivated to make this modification in order to  allow for more efficient and convenient bill/invoice processing (Applewhite [0006]).  
	
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                                        Michael.walker@uspto.gov